Citation Nr: 1132805	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-07 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disability to include an atrial septal defect and congenital heart disease.

2.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of a right ankle fracture with tendonitis, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Marine Corps from August 1977 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for residuals, right ankle fracture, with tendonitis, with a 10 percent rating assigned, effective June 29, 2005, and denied entitlement to service connection for atrial septal defect, also claimed as congenital heart disease.

The record shows that the appeal was remanded in September 2010 and again in January 2011 so that a Board hearing could be performed.  Such a hearing occurred at the RO in May 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the Board asserting that his service-connected right ankle disability has been under rated by the RO.  He has claimed that the right ankle disability produces pain and discomfort, and that it has had an effect on his ability to perform daily activities.  Additionally, he has asked that service connection be granted for a cardiac disability.  He has written and testified that while he was on active duty, he experienced numerous chest pains while performing his duties.  He has averred that a cardiac condition that may have existed prior to service was aggravated by his military service which, eventually, led to surgery.  As such, he maintains that service connection should be granted.  

On remand, the Veteran should be requested to identify or submit any private medical records that have not yet been submitted and that are relevant to the claims on appeal.  

Also, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  However, merely filing a claim for benefits is not enough to necessitate a medical examination.  VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability, evidence establishing that an event, injury, or disease occurred in service or a disease manifested during an applicable presumptive period, and an indication that the disability or persistent or recurring symptoms of a disability may be associated with service or a service connected disability.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this instance, the appellant has asserted that he experienced chest pain and discomfort while he was on active duty.  The more current medical records suggest that the appellant may have suffered from some type of cardiac condition prior to going on active duty.  Finally, the appellant now suffers from a cardiac disorder to include atrial septal defect.  The appellant has asserted that the condition he now suffers therefrom began while the appellant was on active duty, and more specifically that his service in the Marine Corps aggravated a pre-existing cardiac condition.  A cardiology examination has not been performed by the VA.  He has submitted a an October 2009 statement from J. McQuade, M.D., indicating that he was criticized in the military because he could not keep up with his comrades and the reason for this was that he had a large congenital atrial septal defect which could have impaired his exercise capabilities.  Dr. McQuade does not address whether there was superimposed injury or disease in-service such that additional disability resulted.  As such, in accordance with McLendon and the VA's duty to assist, the claim will be remanded for the purpose of obtaining a VA cardiology examination along with an etiological opinion.

Under applicable laws and regulations, congenital or developmental defects are not diseases or injuries for the purpose of VA disability compensation and generally cannot be service-connected.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9. Service connection is still permissible for such a disorder in the limited circumstance when there has been aggravation of a pre-existing condition during service by superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); see also Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995). 

Accordingly, the appellant should be scheduled for an examination of the heart in order to fulfill the VA's duty to assist the appellant in the providing of a medical examination in conjunction with his claim for benefits.  Such an examination will also be in accordance with the previously discussed dicta of McLendon.

The appellant has also insinuated since last having his service-connected right ankle disability examined, the condition has become more debilitating.  Board Hearing Transcript, Page 9, May 23, 2011.  During the hearing, he complained of pain, swelling, stiffness, and coldness.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board therefore finds that a comprehensive VA examination is necessary to address the current level of the appellant's right ankle disability.

During the hearing, the Veteran reported that he was in receipt of disability benefits from the Social Security Administration (SSA) and that his service-connected ankle disability was considered by SSA.  When VA has notice that a veteran is receiving disability benefits from the SSA, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Golz v. Shinseki, 590 F.3d 1217 (Fed. Cir. 2010).  Board Hearing Transcript, Pages 7-8, May 23, 2011.  Accordingly, the RO should obtain these documents on remand.  

Finally, the Board notes that the RO unsuccessfully attempted to obtain medical records pertaining to the Veteran from Rush University Medical Center.  The facility responded in April 2008 that they had no medical record information for the Veteran and/or for the dates of treatment that were requested.  The Veteran was not informed of this pursuant to 38 C.F.R. § 3.159(e).  This must be remedied on remand.  

Accordingly, this case must be REMANDED to the RO/AMC for the following:

1.  Notify the Veteran pursuant to 38 C.F.R. § 3.159(e) that records from Rush University Medical Center could not be obtained.  Provide him with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and notice that the Veteran is ultimately responsible for providing the evidence.

2.  Associate with the claims folder records from the Social Security Administration, including a copy of the decision granting disability benefits and a copy of the medical records and any other documentation that was considered by SSA in rendering that decision and any decisions continuing disability benefits. 

3.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since being released from active duty for the disabilities that are currently on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

4.  The RO/AMC should contact the appropriate agencies, including the NPRC, and request all treatment records regarding the appellant while he was treated at the Naval Air Station Fallon, in Fallon, Nevada, in 1978.  Specifically, the Veteran asserts that, when he injured his right ankle at the Marine Corps Mountain Training Facility, near Pickle Meadow, California, he was provided with treatment at the Naval Air Station Fallon.  Since the appellant's treatment occurred many years ago, the records were presumably transferred to NPRC.  Therefore, it is requested that the hospital and clinic treatment records from the Fallon Naval Air Station be searched for any records pertaining to the appellant.  If any of the requested records were "retired" and placed into long-term storage under the control of either the NPRC or the National Archives, the AMC/RO should request from the appropriate agency that those records be activated, copies made, and sent to the AMC/RO.  If such records are unavailable, the RO/AMC should certify the reason for such unavailability and the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e)(1).

5.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the RO/AMC should afford the appellant an appropriate VA examination concerning the residuals of a right ankle injury with tendonitis.  The claims folder should be made available and reviewed by the examiner. All indicated tests should be performed and all findings should be reported in detail.  A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and assertions.  

Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  Additionally, the examiner should be requested to determine whether the right ankle exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  

6.  The AMC/RO should arrange for a VA heart examination.  Such an examination should only be accomplished after all of the appellant's medical records have been obtained and included in the claims folder for review.  The purpose of this examination is to ascertain whether the appellant's atrial septal defect / congenital heart disease was aggravated by the appellant's military service in the Marine Corps.  In other words, the examiner is asked to express an opinion concerning the etiology of any found cardiac disability or disabilities.  

If the examiner determines that a currently diagnosed condition is a congenital defect, then the examiner must provide comment as to whether there was a superimposed disease or injury in service that resulted in additional disability.  

Also, if the examiner finds that any currently diagnosed cardiac condition is a congenital disease, then the examiner should indicate when the disease first manifested, i.e., prior to service, in-service, or post-service.  If the condition first manifested prior to service, the examiner should provide the reasoning behind that opinion and also opine as to whether the disease was aggravated beyond its natural progress during his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating. VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.  

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  The examiner should also provide comments with respect to the assertions made by the appellant that he experienced chest pains and discomfort while he was on active duty, and that these symptoms were the prodromas suggesting that his pre-existing heart disability was aggravated by military service.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.  

7.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


